Case 8:19-cv-00423-WFJ-SPF Document 87-1 Filed 01/01/20 Page 1 of 2 PageID 992




                            UNITED STATES DISTRICT COURT FOR
                             THE MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

  OXEBRIDGE QUALITY RESOURCES                                        CASE 8:15-cv-00011
  INTERNATIONAL, LLC, and
  CHRISTOPHER PARIS, Individually

   Plaintiffs v.

  MARC SMITH,
  individually, and d/b/a
  CAYMAN BUSINESS
  SYSTEMS

  Defendants
                                          /


                      DECLARATION OF GLEN H. SHRAYER, ESQ.

           I, GLEN H. SHRAYER, am over eighteen years of age and of sound state and mind,
               declare the following facts under penalty of perjury.

        1. I represent Plaintiffs Oxebridge Quality Resources and Chris Paris.

        2. I am an attorney, licensed to practice law in Florida, Massachusetts, and New York.

        3. I have been licensed in Florida since 2008.

        4. My hourly charge is $350 an hour.

        5. Three hours were spent preparing the MOTION FOR CONTEMPT AND ORDER
           TO SHOW CAUSE AGAINST GUBERMAN PMC, DARYL GUBERMAN, AND
           DONALD LABELLE

        6. Additional time will likely be spent on this matter as well if the Court sets the Motion
           for a Hearing to Show Cause.

        7. Accordingly, Plaintiffs requests that $1,050.00, plus travel time, hearing time and
           hearing prep, are awarded to Plaintiffs on this Motion. It is also requested that $500
           daily fine is awarded against all Defendants until they come into compliance with
           doc. 56 and doc. 76.




                                                 1
Case 8:19-cv-00423-WFJ-SPF Document 87-1 Filed 01/01/20 Page 2 of 2 PageID 993



           This statement is true and is signed under the penalty of perjury.


           /S/ Glen H. Shrayer


          GLEN H. SHRAYER, ESQ.




                                            2
